Exhibit 10.02

Macrovision Corporation

2007 Senior Executive Company Incentive Plan

 

I. INTRODUCTION

a. The Objective of the 2007 Company Incentive Plan (the “Plan”) is to
(i) enhance stockholder value by promoting strong linkages between executive
contributions and company performance; (ii) support achievement of the business
objectives of Macrovision Corporation and its subsidiaries (the “Company”); and
(iii) promote retention of participating employees of the Company.

b. Participants: This plan applies solely to the Chief Executive Officer, the
senior executives reporting directly to the Chief Executive Officer and the
Senior Vice President, Global Services of Macrovision Corporation and its
subsidiaries.

c. Effective Date: This Plan is effective for the fiscal year 2007, beginning
January 1, 2007 through December 31, 2007. This Plan is limited in time and
expires automatically on December 31, 2007. All benefits under this Plan are
voluntary benefits. Participation in this Plan during fiscal year 2007 does not
convey any entitlement to participate in this or future plans or to the same or
similar bonus payment benefits.

d. Changes in the Plan: The Company presently has no plans to change the Plan
during the fiscal year. However, this plan is a voluntary benefit provided by
the Company and by virtue of the fact that bonuses are not a contractual
entitlement and are paid at the sole discretion of the Company, the Company
reserves the right to modify the Plan, in total or in part, at any time. Any
such change must be in writing and approved by the Compensation Committee of the
Board of Directors. The Compensation Committee of the Board of Directors and
Plan implementers (CEO, CFO and SVP, Human Resources) reserve the right to
interpret the Plan document as needed and such interpretations shall be final,
conclusive and binding on all persons, and shall be given the maximum deference
permitted by law.

e. Entire Agreement: This Plan is the entire agreement between the Company and
the employee regarding the subject matter of this Plan and supersedes all prior
bonus or commission incentive plans, whether with Macrovision or any subsidiary
or affiliate thereof, or any written or verbal representations regarding the
subject matter of this Plan.

 

II. ELIGIBILITY AND INCENTIVE PLAN ELEMENTS

a. Eligibility: The participants are eligible for the incentive payout if they
meet the following requirements:

 

  •  

Except as otherwise explicitly set forth in the Participant’s Incentive Target
Percentage Schedule (as defined in Section II below), are not currently on a
sales incentive or commission plan or any other significant form of variable
compensation (such as a services bonus plan)

 

  •  

Have a performance rating of Needs Development or above

 

  •  

Do not have a performance rating of Unsatisfactory at the time of calculation

 

  •  

Are not on a performance improvement plan at the time of calculation

 

1



--------------------------------------------------------------------------------

  •  

Have not received a written notice of warning or other disciplinary action
during the year that remains in effect at the time of calculation

AND

The participant must be employed in an incentive-eligible position on or before
the first working day of the last fiscal quarter of fiscal year 2007 and must be
employed by the Company on the day the bonus is paid to be eligible for a 2007
incentive payment. Participants will be paid their 2007 incentive payment (if
any) no later than March 15, 2008. Participants in the Plan with less than one
year of service will be eligible for a prorated incentive amount as set forth in
Proration Factor below. In no event will any individual accrue any right or
entitlement to any incentive under this Plan unless that individual is employed
by the Company on the day the bonus is paid.

Any exception to the above must be approved in writing by the Company’s
Compensation Committee.

b. The Annual Base Salary in effect at the end of the fiscal year represents the
basis for the incentive calculation. Nothing in the Plan, or arising as a result
of a Participant’s participation in the Plan, shall prevent the Company from
changing a Participant’s Annual Base Salary at any time based on such factors as
the Company in its sole discretion determines appropriate.

c. Incentive Target Percentage is a percentage level of base salary determined
by the employee’s position. These targets will be weighted by company and
individual performance and customer satisfaction performance, and will be set
forth in an Incentive Target Percentage Schedule for each Participant in
substantially the form attached hereto as Schedule A.

d. Individual Performance Factor (“IPF”) is based upon the manager’s evaluation
of performance and contribution for the fiscal year. As a Factor to the
incentive target for the position, this factor can range from 0 to 150%.

e. Macrovision Corporation Performance Factor is based upon the Company
achieving an established worldwide revenue target and a worldwide operating
profit target per the 2007 operating plan approved by the Board of Directors of
the Company. The applicable targets for fiscal year 2007 can be amended by the
Compensation Committee of the Board of Directors at any time during the fiscal
year. Notwithstanding anything to the contrary contained herein, the
Compensation Committee has the discretion to determine to pay less than the full
amount (including to pay zero percent) of the payout to which any Participant
would otherwise be entitled, which determination shall be based upon such
factors as the Compensation Committee determines appropriate (including without
limitation as a result of the Company’s or a Participant’s failing to achieve
one or more objectives with respect to the fiscal year). When the Revenue and
operating profit percentages fall between the stated percentages on the matrix,
the Performance Factor will be determined using a straight-line interpolation
approach. If the Company (a) exceeds 120% of Revenue and/or 140% of Operating
Profit or (b) does not achieve 85% of Revenue and/or 85% of Operating Profit,
the Company Performance Factor will be determined using a straight-line

 

2



--------------------------------------------------------------------------------

extrapolation approach, provided however that the Company Performance factor may
be modified at the sole discretion of the Compensation Committee of the Board of
Directors for any reason, including in the event that such Company Performance
is due to an extraordinary or exceptional circumstance.

 

Revenue as a %

of Goal

   120%   .70     1.00     1.20     1.50     1.75     2.00      115%   .70    
1.00     1.18     1.44     1.68     1.94      110%   .70     1.00     1.16    
1.38     1.61     1.88      105%   .70     1.00     1.14     1.32     1.54    
1.82      100%   .65     1.00     1.12     1.26     1.47     1.76      85%   .50
    0.90     1.10     1.20     1.40     1.70        85 %   100 %   110 %   120 %
  130 %   140 %

Operating Profit as a % of Goal

 

Example:

     Macrovision Corporation Performance        Actual Revenue is 110% of Goal
     Actual Operating Profit is 120% of Goal

Macrovision Corporation Performance Factor = 1.38

f. Customer Satisfaction Factor: The Customer Satisfaction Factor is based upon
an improvement against the Company’s 2006 Customer Satisfaction Survey Score.
Depending upon the amount of improvement in such Score, the Customer
Satisfaction Factor will represent up to 5% of the Incentive Target Percentage
at target.

g. Transfers and Terminations: Any employee who is a participant in the Plan and
who transfers to a new position not governed by this Plan will be eligible on a
pro-rata basis for the applicable period and paid as defined by the Plan.
Employees who transfer into the Plan from another plan will be subject to
proration as well, and consequently will be eligible to receive an incentive
payment based on their participation in this Plan during fiscal year 2007
applying the Proation Factors referred to below. Payments from the Plan are
subject to reduction by advances, unearned commission advances, draws or
prorations and appropriate withholdings. Any exceptions to the Plan must be in
writing and approved by the Compensation Committee.

A participant must be employed as of the day the bonus is paid to be eligible
for the year-end incentive. If an employee terminates prior to the date the
bonus is paid, the employee will not be eligible for such incentive payment.

h. Proration Factor accounts for the number of calendar days during the fiscal
year that the employee is in the incentive-eligible position. For example, the
proration factor for an employee who has been on the Plan the entire year will
be 1.00. For an employee who has been on the plan for 6 months, the factor will
be 0.50. Employees in the following situations will have a Proration Factor of
less than 1.00:

 

  •  

Participants in the Plan who transferred to a new position not covered by the
Plan

 

3



--------------------------------------------------------------------------------

  •  

Employees who transferred from one incentive-eligible position to another
incentive-eligible position. Employees in this situation will have their
incentive prorated based on the length of time in each position.

 

  •  

Employees who have been in the Plan less than 12 months (such as a new hire)

 

  •  

Employees who have been on a leave of absence of any length during the fiscal
year

 

  •  

Employees working less than the full time standard work week will receive an
incentive prorated according to the following schedule:

 

Hours Worked

  

Incentive Eligibility

Less than full time > half time as defined by standard work week    Prorated
according to the average number of hours worked Less than half time of standard
work week    Not incentive eligible

Any modification to the above schedule must be approved by the Chief Executive
Officer, the Chief Financial Officer and Human Resources in advance of the year
end close date.

 

III. PRACTICES AND PROCEDURES

a. Procedure:

 

  •  

A copy of the Plan will be made available to each participant.

 

  •  

All incentive payments will be made after all required or elected withholdings
have been deducted.

b. Governing Law: This Plan is governed by the law of California and the parties
hereby submit to the exclusive jurisdiction of the County of Santa Clara,
California courts.

 

4



--------------------------------------------------------------------------------

SCHEDULE A

INCENTIVE TARGET PERCENTAGE SCHEDULE

2007 SENIOR EXECUTIVE COMPANY INCENTIVE PLAN

 

           Of Corporate Target, component break down:

Position

   Corporate
Target as % of
Base
Compensation    Company
Performance    Individual
Performance    Customer
Satisfaction
Performance

[Insert title, target and weighting of each factor for the Participant]

 

5